                  Case 2:20-mj-30343-DUTY ECF No. 1, PageID.1
                                               AUSA:   James CartyFiled 08/28/20 Telephone:
                                                                                   Page 1 of   6 226-9100
                                                                                            (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:           Danielle Phelps, FBI            Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.
                                                                           Case No. Case: 2:20−mj−30343
Maurice Calvin DOUGLAS                                                              Assigned To : Unassigned
                                                                                    Assign. Date : 8/28/2020
                                                                                    USA V. SEALED MATTER (CMP)(CMC)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  August 13, 2020               in the county of                 Wayne     in the
        Eastern          District of       Michigan         , the defendant(s) violated:
                   Code Section                                            Offense Description
18 U.C.S. 922(g)                                         Unlawful shipment, transfer, receipt or possession by a felon

18 U.C.S. 922(j)                                         Receipt or possesion of a stolen firearm and ammunition




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                        Special Agent Danielle Phelps, FBI
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:      August 28, 2020                                                                       Judge’s signature

City and state: Detroit, Michigan                                       Hon. R. Steven Whalen, U.S. Magistrate Judge
                                                                                             Printed name and title
   Case 2:20-mj-30343-DUTY ECF No. 1, PageID.2 Filed 08/28/20 Page 2 of 6




                     AFFIDAVIT IN SUPPORT OF
             AN APPLICATION FOR AN ARREST WARRANT

      I, Danielle M. Phelps, being first duly sworn, hereby depose and state as

follows:

                               I. INTRODUCTION

       1.     I am a Special Agent with the Federal Bureau of Investigation and

 have been since January 2017. My primary duties and responsibilities involve

 investigating violations of federal law, including the Controlled Substances Act

 as found in Title 21 of the United States Code. I currently work in the Detroit

 Field Office of the FBI and am assigned to the Violent Crime Task Force. I have

 investigated numerous crimes including, but not limited to, bank robberies,

 Hobbs Act robberies, carjackings, narcotics trafficking, and fugitive

 investigations. I have experience in the investigation, apprehension, and

 prosecution of individuals involved in federal criminal offenses, the use of

 cellular devices to commit those offenses, and the available technology used by

 law enforcement to assist in identifying the users of cellular devices and their

 location.

       2.     The facts in this affidavit come from my personal observations;

 information obtained from other law enforcement officers and agents and

 witnesses; my review of documents, photographs, and videos; and information

 gained through my training and experience. This affidavit is intended to show
                                          1
  Case 2:20-mj-30343-DUTY ECF No. 1, PageID.3 Filed 08/28/20 Page 3 of 6




merely that there is sufficient probable cause for the requested warrants and does

not set forth all of my knowledge about this matter.

      3.   Probable cause exists that, on August 13, 2020, in the Eastern District

of Michigan, Maurice Calvin DOUGLAS, date of birth **/**/1977, was a

convicted felon in possession of a firearm, in violation of 18 U.S.C. § 922(g) and

further, that DOUGLAS did possess a stolen firearm in violation of § 922(j).

               II. SUMMARY OF THE INVESTIGATION

      4.     On August 13, 2020, a Michigan State Police (MSP) trooper on

patrol in the area of M-39, near McNichols Street, in the city of Detroit,

Michigan, observed a black Dodge Ram pickup truck driving southbound at a

high rate of speed. The vehicle was identified as a 2019 Dodge Ram 1500 pickup

truck, Michigan license plate EEK**** (“SUBJECT VEHICLE”). The MSP

trooper established a pace with the SUBJECT VEHICLE, and determined the

SUBJECT VEHICLE was traveling at approximately 105 miles per hour, in an

area where the posted speed limit was 55 miles per hour. Furthermore, while

traveling at that high rate of speed, the SUBJECT VEHICLE was utilizing all

lanes of the roadway to pass other traffic, and conducted approximately five lane

changes without using a turn signal.

      5.     On the same date, at approximately 11:35 p.m., the MSP trooper

conducted a traffic stop of the SUBJECT VEHICLE on the southbound M-39

                                        2
  Case 2:20-mj-30343-DUTY ECF No. 1, PageID.4 Filed 08/28/20 Page 4 of 6




Service Drive, near Joy Road, in the city of Detroit, Michigan. The driver, who

was the sole occupant of the SUBJECT VEHICLE, was identified as

DOUGLAS.

      6.     While the MSP trooper was speaking with DOUGLAS during the

traffic stop, the MSP trooper observed a clear plastic cup in the center console,

that the MSP trooper believed to contain intoxicants. DOUGLAS stated to the

MSP trooper that there was an open beer inside of the vehicle. Due to his

observations of open intoxicants and DOUGLAS advising that he had open

intoxicants, the MSP trooper proceeded to conduct a search of the SUBJECT

VEHICLE.

      7.     During the search of the SUBJECT VEHICLE, the MSP trooper

found a black and silver colored semi-automatic handgun, which was located

under the driver’s seat. The handgun was further identified as a Jimenez Arms

9mm, serial number 359808. The handgun was recovered with one magazine and

nine rounds of ammunition. Per a law enforcement database check, it was

determined that the handgun was reported stolen to Inkster Police Department on

February 7, 2019.

      8.     Also, during the search of the SUBJECT VEHICLE, the MSP

trooper located one plastic baggie containing a white powder substance in the

driver’s door of the vehicle.


                                        3
  Case 2:20-mj-30343-DUTY ECF No. 1, PageID.5 Filed 08/28/20 Page 5 of 6




      9.     During a post-Miranda interview the interview of DOUGLAS,

DOUGLAS advised that the handgun located in the SUBJECT VEHICLE was

his; that he purchased the firearm off the street; and that he carried it for

protection. DOUGLAS also advised that the white powder substance was his, and

that it was Cocaine. DOUGLAS further advised the MSP trooper that he was a

convicted felon, and had previously served fifteen years in prison for conspiracy.

DOUGLAS was taken into custody and conveyed to the Detroit Detention

Center.

      10.    DOUGLAS’ criminal history record includes a 2002 Felony

conviction for Conspiracy, Bank Robbery, and Using and brandishing a firearm

during a crime of violence in the Eastern District of Virginia.




                                          4
   Case 2:20-mj-30343-DUTY ECF No. 1, PageID.6 Filed 08/28/20 Page 6 of 6




                                III. CONCLUSION

         11.   Based on the above, there is probable cause to believe that Maurice

 Calvin DOUGLAS, date of birth **/**/1977, was a convicted felon in possession

 of a firearm, in violation of 18 U.S.C. § 922(g) and further, that DOUGLAS did

 possess a stolen firearm in violation of § 922(j).

                                           Respectfully submitted,




                                           Danielle M. Phelps
                                           Special Agent
                                           Federal Bureau of Investigation

Sworn to before me and signed in my presence
and/or by reliable electronic means.



_____________________________________
R. STEVEN WHALEN
UNITED STATES MAGISTRATE JUDGE


Dated:    August 28, 2020




                                          5
